      Case: 1:19-cv-00210-SA-RP Doc #: 110 Filed: 04/01/21 1 of 1 PageID #: 854




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                   ABERDEEN DIVISION

CHARLES NANCE                                                                            PLAINTIFF

v.                                                                            No. 1:19CV210-SA-RP

CITY OF WEST POINT, ET AL.                                                           DEFENDANTS


          ORDER GRANTING DEFENDANT SCOTT’S MOTION [97] TO STRIKE
           PLAINTIFF’S CROSS-MOTION [91] FOR SUMMARY JUDGMENT

       This matter comes before the court on the motion under Fed. R. Civ. P. 12(f) by defendant

Deputy Terry Scott to strike the plaintiff’s cross-motion [91] for summary judgment. As defendant

Scott has argued, the plaintiff’s cross-motion for summary judgment is untimely, as it was filed over

two months beyond the November 24, 2020, deadline for filing dispositive motions. As such, the

instant motion [97] to strike is GRANTED.

       SO ORDERED, this, the 1st day of April, 2021.


                                                       /s/ Roy Percy
                                                       UNITED STATES MAGISTRATE JUDGE
